                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    THOMAS V. WIGINGTON III,
                                                             MEMORANDUM DECISION AND
                              Petitioner,                    ORDER GRANTING [10] UNITED
    v.                                                       STATES’ MOTION TO VACATE
                                                             DEFAULT JUDGMENT
    JEAN SALT, et al.,
                                                             Case No. 4:18-cv-0086-DN
                              Respondents,
                                                             District Judge David Nuffer
    UNITED STATES OF AMERICA,

                    Intervenor – Respondent.




           Intervenor, the United States of America ( the “United States”), filed the Motion to

Vacate Default Judgment (the “Motion”) on February 1, 2018. 1 The United States seeks, under

Fed. R. Civ. P. 55(c) and 60(b)(4), to set aside the Default Judgment 2 that was entered in favor of

Petitioner Thomas V. Wigington III (“Petitioner”) by the Seventh Judicial District Court of Utah

(“State Court”) prior to the removal 3 of this case to federal court.

           Notice of the Motion was mailed to Petitioner. 4 Petitioner did file any response to the

Motion with the Court within the allotted time under DUCivR 7-1(b)(3), even accounting for an

additional three days provided for mailing under Fed. R. Civ. P. 6(d). Instead, Petitioner mailed a




1
    United States’ Motion to Vacate Default Judgment, docket no. 10, filed February 1, 2019.
2
    Notice of Removal, Exhibit D, Default Judgement in State Court, docket no. 2-7, filed December 12, 2018.
3
    Notice of Removal, docket no. 2, filed December 12, 2018.
4
    Motion at 8.
responsive letter (the “Letter”) to the United States. 5 Petitioner later mailed the same Letter 6 to

the Court well after the expiration of the time allotted for response under DUCivR 7-1(b)(3). As

outlined below, because no response was timely filed with the Court and because the United

States’ legal argument is sound, the Motion is granted.

            On September 20, 2017, the State Court entered Default Judgment in Case No.

170700009. 7 In doing so, the State Court granted Petitioner title to five parcels of land on the

basis of adverse possession. 8 A year after entry of the Default Judgment, the State Court granted

the United States’ postjudgment motion to intervene in the case. 9 The United States then

removed this matter to federal court. 10

            The basis for the United States’ postjudgment intervention, removal to federal court, and

the present Motion is the same: the United States contends that these parcels of lands are actually

land allotments held in trust by the United States for the benefit of the Ute Mountain Ute Tribe

(“Tribe”) and certain individual tribal members 11 The United States argues that the State Court

lacked jurisdiction to grant Petitioner’s quiet title claims on federal land 12 and that the Default

Judgment is void because suits against the United States based upon adverse possession are

prohibited. 13



5
 Reply in Support of the United States’ Motion to Vacate Default Judgment Exhibit A, Letter, docket no. 11, filed
March 1, 2019.
6
    Correspondence from Petitioner, docket no. 13, filed March 4, 2019.
7
    Docket no. 2-7.
8
    Id.
9
    Notice of Removal, Exhibit A–Order Granting US Motion to Intervene, docket no. 2-2, filed December 12, 2018.
10
     Docket no. 2.
11
     Motion at 1.
12
     Id. at 6.
13
     Id.



                                                                                                                    2
           DUCivR 7-1 establishes that when a party fails to timely respond to motion—other than

one for summary judgment—the motion may be granted without further notice. 14 Although

Petitioner mailed the Letter to the United States within the allotted time to respond to the

Motion, Petitioner did not mail the Letter to the Court at that time.

           DUCivR 5-1 provides that “all pleadings and other case-related documents must be filed

with the clerk at the office of record in Salt Lake City . . . in person . . . or by mail.” 15 When

Petitioner did finally file the Letter with the Court by mail, the response time under DUCivR 7-

1(b)(3) had expired. “[P]ro se status does not excuse the obligation of any litigant to comply

with the fundamental requirements of the Federal Rules of Civil . . . Procedure.” 16 Because

Petitioner failed to comply with the timing and filing requirements of the Local Civil Rules of

Procedure, Petitioner has failed to timely respond to the motion.

           Because Petitioner has failed to respond to the Motion, and because the United States has

offered well-grounded legal argument and persuasive authority regarding the State Court’s lack

of jurisdiction to enter default judgment and the voidness of that default judgment, the Motion is

granted.




14
     DUCivR 7-1(d).
15
     DUCivR 5-1(b).
16
     Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994).



                                                                                                      3
                                                      ORDER

           IT IS HEREBY ORDERED that the United States’ Motion 17 is GRANTED. The Default

Judgment 18 is VOID and is VACATED.

           Signed April 18, 2019.

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Nuffer
                                                       United States District Judge




17
     United States’ Motion to Vacate Default Judgment, docket no. 10, filed February 1, 2019.
18
     Notice of Removal, Exhibit D, Default Judgement in State Court, docket no. 2-7, filed December 12, 2018.



                                                                                                                4
